Mr. Justice Magruder dissenting, as follows: On April 21,1903, the relator herein, William L. Vandeventer, filed his original petition in this court for a writ of mandamus against the respondent James A. Rose, Secretary of State. The petition alleges that the fourth judicial district for the election of One of the judges of the Supreme Court of the State of Illinois, as fixed by the constitution of 1870, is composed of the counties of Pulton, McDonough, Hancock, Schuyler, Brown, Adams, Pike, Mason, Menard, Morgan, Cass and Scott; that at a convention of delegates of the democratic party in said fourth judicial district,' composed of said twelve counties, in the city of Quincy in Adams county, on April 17, A. D. 1903, the relator was regularly nominated as the democratic candidate for the office of judge of the Supreme Court in and for said fourth judicial district to be voted for at the election of the judge of said court to be held on the first Monday of June, A. D. 1903; that the relator or petitioner has accepted the nomination so made; that a certificate of said nomination was regularly prepared and signed and sworn to by the presiding officer and secretary of said convention in accordance with the statute; that, on April 18, 1903, such certificate was presented to the respondent, the Secretary of State, and the latter was requested to receive and file the same in his office, and to certify to the county clerk of each of the counties, composing said fourth judicial district, the name of petitioner, etc., pursuant to the statute in such case made and provided; but that the respondent refused to accept or file said certificate or certify the name of' the petitioner, and the description of the office as specified in the certificate; that by such refusal of the respondent, etc., the petitioner is denied the right to have his name as a candidate for said office placed upon the ballots to be voted by the voters of said district at said election. The prayer of the petition is, that a writ of mandamus be issued, directed to the respondent as such Secretary of State, requiring him to receive the said certificate of nomination, and file the same, and certify to each county clerk in the counties of said district the name of petitioner and the description of the office, etc., as required by the statute. On April 22, 1903, the respondent filed, an answer to said petition, admitting that the relator had been duly nominated in what formerly comprised the fourth judicial district of Illinois, but denied that said fourth judicial district is now composed of the twelve counties named in the petition, but avers that said district now comprises the counties of. Rock Island, Mercer, Warren, Henderson, Fulton, McDonough, Hancock, Adams, Schuyler, Brown, Mason, Menard, Morgan and Cass; and that the boundaries of said original fourth judicial district were changed by virtue of an act of the General Assembly of the State of Illinois entitled “An act changing the boundaries of the Fourth Supreme Court District of the State of Illinois, and thereby affecting the boundaries of other districts therein named and providing for an election in said fourth district,” approved by the Governor on April 3, 1903, and .filed in the office of the Secretary of State. The answer admits that the respondent refused to accept and file the certificate of nomination because of such change in said district. The answer further alleges that the first election of a Supreme Court judge in said original fourth judicial district after the adoption of the constitution of 1870 was held on June 5, 1876. The act of April 3,1903, referred to in the answer is as follows: “Whereas, the constitution of this State provides that the boundaries of the districts for the election therein of judges of the Supreme Court may be changed at the session of the General Assembly next preceding the election for judges therein, and at no other time; and, whereas, there will be held an election for a judge of the Supreme Court in the said Fourth Supreme Court District on the first Monday of June, 1903, under the constitution of this State; and, whereas, said Fourth Supreme Court District has a less number of inhabitants by more than 100,000 according to the census of 1900, than any other one of the seven districts for the election of supreme judges in the State of Illinois, therefore, “Section 1. Be it enacted by the People of the State of Illinois, represented in the General Assembly: That the boundaries of the said Fourth Supreme Court District are hereby changud so that after the passage of this act, said district shall be composed of the following counties, to-wit: Rock Island, Mercer, Warren, Henderson, Fulton, McDonough, Hancock, Adams, Schuyler, Brown, Mason, Menard, Morgan and Cass. “Sec. 2. After the passage of this act, said county of Rock Island shall cease to be a part of the sixth judicial district for the election of supreme judge and shall constitute a part of said fourth, district as hereinbefore provided; said counties of Mercer, Warren and Henderson shall cease to be a part of the fifth district for the election of supreme judge and shall constitute a part of said fourth district as hereinbefore provided; and said counties pf Pike and Scptt shall cease to be a part of said fourth district and are added to, and shall form a part of the second district for the election of supreme judge. “Sec. 3. On the first Monday of June, A. D. 1903, and every nine years thereafter as provided by law, there shall be elected a judge of the Supreme Court in said fourth district as composed of the counties mentioned in section 1 of this act.” The following plat or diagram shows the boundaries of the fourth judicial district as it existed before the changes made by the act of April 3, 1903: [[Image here]] The following plat shows the boundaries and dimensions of the fourth judicial district after the changes made by the act of April 3, 1903: [[Image here]] On April 22, 1903, a written stipulation was filed by the relator and the respondent, agreeing that, upon the hearing of this cause, the question for the determination of this court is the constitutionality of said act of April 3, 1903; that the copy of said act as above set forth is a true copy of the same as passed by the legislature; and that the first election of a Supreme Court judge in the fourth district after the adoption of the constitution of 1870 was held on June 5, 1876. On April 22, 1903, the present case, involving the constitutionality of said act, was argued orally before the court by the counsel of the respective parties; and written, but not printed, arguments, involving" the substance of what was said in the oral arguments, have since been filed in the cause. On April 23, 1903, an order was entered by the court denying the writ of mandamus prayed for in the petition. This action of the court in denying the writ was concurred in by a majority of the members of the court. I differed from the other members of the court in regard to the views entertained by them upon this subject, and dissented from the conclusion reached by them which resulted in denying the writ. The reasons, which have led me to a non-concurrence in the action so taken by the majority of the court, are as follows: Section 5 of article 6 of the constitution of 1870 provides that “the present grand divisions shall be preserved, and be denominated southern, central and northern, until otherwise provided by law. The State shall be divided into seven districts for the election of judges, and until otherwise provided by law they shall be as follows: “First District.—(Naming twenty-four counties). “Second District.—(Naming nineteen counties). “Third District.—(Naming sixteen counties). “Fourth District.—The counties of Fulton, McDonough, Hancock, Schuyler, Brown, Adams, Pike, Mason, Menard, Morgan, Cass and Scott. (Being twelve counties). “Fifth District.—The counties of Knox, Warren, Henderson, Mercer, Henry, Stark, Peoria, Marshall, Putnam, Bureau, LaSalle, Grundy and Woodford. (Being thirteen counties). “Sixth District.—The counties of Whiteside, Carroll, JoDaviess, Stephenson, Winnebago, Boone, McHenry, Kane, Kendall, DeKalb, Lee, Ogle and Rock Island. (Being thirteen counties). “Seventh District.—(Mentioning five counties). “The boundaries of the districts may be changed at the session of the General Assembly next preceding the election for judges therein, and at no other time; but whenever such alterations shall be made, the same shall be upon the rule of equality of population, as nearly as county boundaries will allow, and the districts shall be composed of contiguous counties, in as nearly compact form as circumstances will permit. The alteration of the districts shall not affect the tenure of office of any judge.” Section 6 of article 6 of the constitution of 1870 provides in part as follows: “At the time of voting on the adoption of this constitution, one judge of the Supreme Court shall be elected by the electors thereof, in each of said districts numbered 2, 3, 6 and 7, who shall hold his office for the term of nine years from the first Monday of June, in the year of our Lord 1870. The term of office of judges of the Supreme Court, elected after the adoption of this constitution, shall be nine years; and on the first Monday of June of the year, in which the term of any of the judges in office at the adoption of this constitution, or of the judges then elected, shall expire, and every nine years thereafter, there shall be an election for the successor or successors of such judges, in the respective districts wherein the term of such judges shall expire.” (1 Starr & Curt. Ann. Stat.—2d ed.—pp. 148, 149). Sections 2, 3 and 4 of article 5 of the constitution of 1848 provided that the Supreme Court should consist of three judges; that the State should be divided into three grand divisions as nearly equal as might be, and the qualified electors of each division should elect one of said judges for the term of nine years; and that the office of one of said judges should be vacated after the first election held under said article 5 in three years; of one in six years, and of one in nine years. (1 Starr & Curt. Ann. Stat.—2d ed.—p. 78). Article 6 of the constitution of 1870 recognized, and continued in force, the provisions of the old constitution of 1848 providing for the vacation of the office of one judge in three years, one in six years, and one in nine years. Accordingly, by section 10 of the Election law of 1872, the legislature provided as follows: “The judges of the Supreme Court shall hereafter be elected as follows, to-wit: In the first, second, third, sixth and seventh districts, on the first Monday of June, A. D. 1879, and every nine years thereafter. In the fourth district, on the first Monday of June, A. D. 1876, and every nine years thereafter. In the fifth district, on the first Monday of June, A. D. 1873, and every nine years thereafter." (Rev. Stat. 1874, chap. 46, sec. 10, p. 454). It is conceded, that five judges of the court in five districts, to-wit, the first, second, third, sixth and seventh, are to be elected in June, 1906; that one judg'e is to be elected in the fourth district in June, 1903, and one in the fifth district in June, 1909. The" act of April 3, 1903, was framed upon the theory, that the legislature has the power, under the constitution, to change the boundaries of one district at one time without changiug the boundaries of the other districts at that time, except so far as such changes may be incidental to the alteration of the single district so changed. In my opinion, the constitution never contemplated a change in the boundaries of a single Supreme Court judicial district at one time, but contemplated that, when any change was made, all the districts should be involved and considered in such change. If it be assumed, however, that the constitution can be construed to confer the power to change .one district at one time without changing the others except incidentally, the act of 1903 seems to me to be clearly unconstitutional. Its unconstitutionality is shown upon the face of the act itself. Section 5 of article 6 of the constitution of 1870, as already quoted, provides that “the boundaries of the districts may be changed at the session of the General Assembly next preceding the election for judges therein, and at no other time.” If these words are capable of the construction evidently put upon them by the framers of the act of April 3, 1903, that act is in contravention both of the spirit and letter of such words. Section 2 of the act of April 3, 1903, provides as follows: “After the passage of this act, said county of Rock Island shall cease to be a part of the sixth judicial district for the election of supreme judge and shall constitute a part of said fourth district as hereinbefore provided.” By taking the county of Rock Island, whose population is 55,249, out of the sixth judicial district, the boundaries of the sixth judicial district are thereby changed, and such change is made in 1903. But no election takes place in the sixth judicial district until June, 1906. A session of the legislature is to be held in 1905. The session of the legislature in 1905 is the session next preceding the election of a judge in the sixth judicial district. Therefore, to make the change in the boundaries of the sixth judicial district in 1903 is in express violation of the constitution, because, under the theory upon which the present act was framed, the change can only be made at the session of the General Assembly next preceding the election for judge. rThe session of 1903 is not the session next preceding the election of a judge in the sixth district. Only the session of 1905 is the session next preceding the election of a judge in the sixth district. Again, section 2 of the act of April 3, 1903, further provides as follows; “Said counties of Mercer, Warren and Henderson shall cease to be a part of the fifth district for the election of supreme judge and shall constitute a part of said fourth district as hereinbefore provided.” No election for supreme judge in the fifth district takes place until June, 1909. The session of the legislature next preceding the election in the fifth district is the session of the legislature which meets in 1909. But, by the present act, a change is made in the boundaries of the fifth district by taking three counties out of the same at the session of the legislature of 1903, six years before any election in the fifth district, and six years before the session of the legislature next preceding the election in the fifth district. By thus changing the boundaries of the fifth district at a different time from that named in the constitution, the constitution is violated. Again, section 2 of the act of April 3, 1903, provides as follows: “And said counties of Pike and Scott shall cease to be a part of said fourth district and are added to, and shall form a part of the second district for the election of supreme judge.” It is conceded that no election takes place in the second district until June, 1906, and there will be a session of the legislature in 1905. The latter session of the legislature is the one next preceding the election to take place in the second judicial district. By adding the counties of Pike and Scott to the second judicial district, the boundaries of that district are changed, and such change is made, not in 1905, but in 1903, two years before the meeting of the legislature next preceding the election of a judge in the second judicial district. Thus, in order to change the boundaries of the fourth judicial district, the boundaries of three other districts are changed, to-wit, those of the sixth district by taking the county of Rock Island out of it, and those of the fifth district by taking the counties of Mercer, Warren and Henderson out of it, and those of the second district by adding to it the counties of Pike and Scott. In support, however, of the action of the legislature in thus changing the boundaries of the fourth judicial district at this time, it is said that the changes, thus made in the sixth, fifth and second districts, are merely incidental to a changing of the boundaries of the fourth district, and such alterations are justified upon this ground. But section 5 of article 6 of the constitution of 1870 further provides as follows: “But whenever such alterations shall be made, the same shall be upon the rule of equality of population, as nearly as county boundaries will allow, and the districts shall be composed of contiguous counties in as nearly compact form as circumstances will permit.” Therefore, whenever an alteration of the boundaries of a district is made, it must be upon the rule of equality of population as nearly as county boundaries will allow. The act of April 3, 1903, professes upon its face to have for its object the equalization, as nearly as possible, of the population of the fourth district with the populations of the other districts. In the preamble of the act the following recitation is made: “Whereas said Fourth Supreme Court District has a less number of inhabitauts by more than 100,000 according to the census of 1900, than any other one of the seven districts for the election of supreme judges in the State of Illinois.” As, according to the preamble, the fourth district is less in population than the other districts by more than 100,000 inhabitants, an equalization of its population with those of the other districts would require an addition to its population of something like 100,000. This is apparent upon the very face of the act itself. ' Instead, however, of adding to the population of the fourth district in order to produce the desired equalization, the act proceeds at once to take out of the fourth district the two counties of Pike and Scott, whose population is 42,050, and to add them to the second district. Then, in order to equalize the district, as thus reduced by a deduction of 42,050 inhabitants from its population, four counties are taken from the fifth and sixth districts and added to the fourth district. The population of these four counties, to-wit, Eock Island county from the sixth district, and Mercer, Warren and Henderson counties from the fifth district, is 110,193, the population of Rock Island county being 55,249, of Mercer county being 20,945, of Henderson • county being 10,836, and of Warren county being 23,163. But 110,193 inhabitants were not added to the population of the fourth district by the annexation of these four counties thereto, because Pike and Scott counties were taken out of the district, and the population of Pike and Scott counties was 42,050. If 42,050 be deducted from 110,193, the remainder is 68,143. Therefore, the only addition made to the population of the fourth district by the act of April 3,1903, was 68,143, less than the amount which, according to the statement in the preamble, was required to equalize the fourth district, as nearly as might be, with the other districts. It is true that courts cannot inquire into the motives which prompt legislative action, but the constitution provides that the alterations of the boundaries must be upon the rule of equality of population, and when this court, which is empowered under the constitution to pass upon the validity of an act of the legislature, can see upon the face of an act that its purpose was not to carry out the rule of equality of population, it is the duty of the court, as it seems to me, to pronounce the act invalid. It cannot be said that, if the fourth district was less in population by more than 100,000 than the other districts, it was necessary to deduct 42,050 from its population and then add 110,193 thereto. Why were not Pike and Scott counties with their population of 42,050 allowed to remain a part of the fourth district in accordance with the provision of the constitution, which put them there, and a sufficient amount of population added to the fourth district with Pike and Scott counties in it to bring the district up to an equality with the populations of the other districts, as nearly as such equalization could be accomplished? In other words, instead of deducting and then adding, as was done here, why was not the addition made without any deduction? The conclusion is irresistible, that the object of this act was not so much to equalize the population of the fourth district with the other districts, as it was to get rid of the counties of Pike and Scott. “While the legislature is allowed considerable latitude in making the apportionments, the discretion reposed in it is liable to great abuse, and must be fairly and honestly exercised. If, in making the apportionment, there is so wide a departure from the constitutional rules as to compactness and numerical equality in population, that it cannot possibly be justified by the exercise of any judgment or discretion, but evinces an intention on the part of the legislature to utterly ignore and disregard the rules of the constitution, in order to promote some other object than a constitutional apportionment, the apportionment is unconstitutional and void.” (2 Am. & Eng. Ency. of Law,—2d ed.—p. 484). It seems to me that the language above quoted is precisely applicable to the case in hand. It follows that, even if the legislature has the power under the constitution to change the boundaries of one district at one time, more changes have been made under the act of April 3,1903, in other districts than the fourth district, than can be regarded, by any process of reasoning, as necessary incidents to the alteration sought to be effected in the fourth district. One of the results, following from the act of April 3, 1903, is substantially to disfranchise the voters of Pike and Scott counties, at least for a period of three years. In 1903 the voters of Pike and Scott counties should vote for the election of a judge of the Supreme Court in the fourth district. But as the act of 1903 now annexes those counties to the second district, they will have no opportunity of voting for a judge of the Supreme Court before 1906 when the second district elects a Supreme Court judge. The people of these counties, instead of being allowed to vote for a Supreme Court judge once in a period of. nine years, are deprived of the privilege of voting except once in twelve years. The opposite effect takes place in regard to the people in the counties detached from the sixth and fifth districts. The voters of the county of Rock Island in the sixth district cast their ballots for a judge of the Supreme Court in 1897, and, as that county is now added to the fourth district, the voters in that county have the privilege of casting their votes for a judge of the Supreme Court in 1903, within a period of six years; that is to say, they are given the privilege of voting twice for judge of the Supreme Court within a period of six years. The voters in the counties of Mercer, Henderson and Warren cast their ballots for a judge of the Supreme Court in 1900, and now, by virtue of their annexation to the fourth district, they are given the privilege of again casting their ballots for a judge of the Supreme Court in 1903, that is to say, they are allowed to vote for a judge of the Supreme Court twice in three years, instead of once in nine years as was contemplated by the constitution. But, in my opinion, the constitution never contemplated an alteration of the boundaries of the Supreme Court judicial districts unless such alterations were made in all the districts at one time. The object of the constitution of 1870 was to divorce the elections for supreme judges in the se'ven judicial districts from politics as much as possible. This is shown by the debates, which took place in the constitutional convention when sections 5 and 6 of article 6 of the constitution of 1870 were adopted. A proposition was made to have the election for the additional judges, provided for in the constitution of 1870, take place at the regular November election in the State; but this was voted down upon the express ground that the election at that time was for officers of a political character, and that the judicial election ought to be at a different time, to-wit, in June, instead of in November. This wholesome divorcement of the highest judicial tribunal in the State from political influence can not be secured if the legislature, at any session when it sees fit, can change the boundaries of one only of the Supreme Court judicial districts. If it has such power, then at the next election it can keep a favorite judge in power by changing the district so as to give it such a political complexion as will insure that result. On the other hand, if it is desired to retire a judge from the bench, it can accomplish that result in the same way by so changing his district as will give it such a political complexion as to accomplish his defeat. These unfortunate results will not be so apt to occur if the constitution is so construed as to require the apportionment of population in all the seven districts to take place at the same time. My reasons for thinking, that such was the intention of the constitution, are as follows: Section 5 of article 6 of the constitution of 1870 says: “The boundaries of the districts may be changed at the session of the General Assembly next preceding the election for judges therein, and at no other time.” It is not said here, that the boundaries of each of the districts may be changed at the session of the General Assembly next preceding the election for a judge therein. On the contrary, the plural is used all the way through. The boundaries of the districts may be changed. What districts? The seven districts just mentioned in section 5. That is to say, the boundaries of all the seven districts together and at one time may be changed. The language used is “the election for judges therein.” What judges? The seven judges to be elected in the seven districts. There is no statement, that there is to be an election for each judge in each of the seven districts. Again, when may the boundaries of the districts be changed? “At the session of the General Assembly next preceding the election for judges therein.” The singular is used when thé session of the General Assembly is referred to, and the meaning evidently is, not that one district is to be changed at one session of the legislature and another district at another session of the legislature, but that the boundaries of all the districts are to be changed at one and the same session of the legislature next preceding the election for judges therein. The clear meaning, to my mind, of the constitution is, not that the legislature has no power to re-apportion the judicial districts, but that, when they do re-apportion them, the alterations of the boundaries of the districts must be all made together at one time and at the same session of the legislature. Only thus can the rule of equality of population be observed and carried out. Again, section 5 contains the following words: “But whenever such alterations shall be made, the same shall be upon the rule of equality of population, as nearly as county boundaries will allow, and the districts shall be composed of contiguous counties, in as nearly compact form as circumstances will permit. The alteration of the districts shall not affect the tenure of office of any judge.” Here, again, the plural is used. The words are “such alterations,” that is, the alterations of all the districts, not the alteration of one district. “The districts shall be composed of contiguous counties.” Here, the plural is again used, showing that the alterations, which are to take place, are to be alterations of the districts, and not of one district, or of each district at one time. Again, the constitution does not say that the alteration of a district shall not affect the tenure of office of one of the judges, but it says that the alteration of the districts, that is, the alteration of all the districts at one time shall not affect the tenure of office of any one of the seven judges. It is true, that five judges are elected at one time, and two of the other judges are elected at different times. For example, in June, 1906, elections will take place for judges of the Supreme Court in five districts, to-wit, the first, second, third, sixth and seventh; but the election in the fourth district takes place in June, 1903, and the election in the fifth district in June, 1909. Section 6 of the constitution recognizes this state of things. That is to say, section 6 recognizes the fact that five judges are elected at one time, and the other two at different times from each other and from the other five. In view of this it is claimed that, unless the boundaries of the fourth and fifth districts can be changed at a different time from those, at which the other five districts are changed, they cannot be changed at all. This contention is based upon the statement in the constitution that the changes must be made at the session of the General Assembly next preceding the election for judges therein, and upon the fact that the session of the General Assembly next preceding the election of the judge in the fourth district is at a different time from the session of the General Assembly next preceding the election for a judge in the fifth district, and at a different time from the session next preceding the election of judges in the other five districts. This difficulty, however, disappears upon the application of a well established rule of statutory and constitutional construction. Sections 5 and 6 of article 6 of the constitution of 1870 are to be construed together. There is apparently a conflict or inconsistency between their provisions, because the session of the General Assembly next preceding the election for judges in five districts is at a different time from the sessions of the General Assembly next preceding the elections for judges in the fourth and fifth districts. It is not necessary to conclude that this fact was overlooked by the framers of the constitution. The provision in the sixth section is to be regarded as an exception to the provision contained in the fifth section. It was the intention of the constitution that, whenever changes were made in the districts, they should be made at the session of the legislature next preceding the election for the five judges, or, in other words, for the election of the majority of the judges. In the construction of constitutional and statutory provisions “one provision.may be qualified by another, though it does not profess to have that effect. Words expressive of a particular intent incompatible with other words expressive of a general intent will be construed to make an exception, so that all parts of the act may have effect. The context may thus serve to engraft an exception by implication to dispose of an apparent conflict. * * * But, in the nature of things, contradictions cannot stand together. Where there is an act or provision which is general, and applicable actually or potentially to a multitude of subjects, and there is also another act or provision which is particular and applicable to one of these subjects, and inconsistent with the general act, (or provision), they are not necessarily so inconsistent that both cannot stand, though contained in the same act. * * * The general act would operate according to its terms on all the subjects embraced therein, except the particular one which is the subject of the special act. That would be deemed an excéption.” (Sutherland on Statutory Construction,—ed. of 1891— secs. 216, 217; Stockett v. Bird, 18 Md. 484; Crane v. Reeder, 22 Mich. 322; State v. Goetze, 22 Wis. 348; Long v. Culp, 14 Kan. 317; Pretty v. Solly, 26 Beav. 606). Under the rule of construction above announced, the provision in the sixth section for the election of judges in the fourth and fifth districts must be regarded as-an exception to the rule, announced in the fifth section. The fifth section announces the rule, that the boundaries of the districts maybe changed at .the session of the General Assembly next preceding the election for judges therein. The exception to this rule is the provision embodied in section 6, that is to say, the changes of the boundaries of the fourth and fifth districts may be made at a session of the legislature, which is not the next preceding session to the election for judges in those districts. The provision for the changing of the boundaries in the fourth and fifth districts is an exception to the rule, that the changes must be made in the boundaries of the districts at the session of the General Assembly next preceding the election for judges. The provision in section 5 is general and applicable to a multitude of subjects, that is, to a number of districts. The provision in section 6 is particular, and is applicable to only two of those subjects, and seems to be inconsistent with the general rule laid down in section 5; but that inconsistency or conflict disappears when the provision in section 6 is regarded, under the rule of construction already stated, as an exception to the general rule stated in section 5. That is to say, the boundaries of the districts may be changed at the session of the General Assembly next preceding the election for judges in the districts, except in the case of the fourth and fifth districts, and, in their case, the changes may be at a session of the General Assembly, which does not precede the election for judges in those districts. The apparent conflict or inconsistency in the constitution is thus made to disappear. In order that the general rule announced may be carried out, an exception will so far be made in case of the fourth and fifth districts, as to exempt them from the necessity of having their boundaries changed at the sessions of the General Assembly next preceding- the elections in those districts. In this way, as it seems to me, the two apparently conflicting clauses of the constitution may be harmonized. It is not necessary that the boundaries of the fourth and fifth districts should be changed at sessions of the General Assembly next preceding the elections therein, but such boundaries may be changed at a session of the legislature which does not immediately precede the elections in those districts. In other words, the rule announced as applicable for the majority of the districts does not apply to the fourth and fifth districts, but they are excepted from that rule, and the provision in regard to them must be regarded as an exception to the rule. It seems to me clear, therefore, that the constitution intended that, whenever changes are made by the legislature in the boundaries of the districts, they should all be made at the same time, and such time must be the session of the legislature immediately preceding the election in the majority of the districts, to-wit, the first, second, third, sixth and seventh. If the rule is to obtain, that the legislature can change one district at one time without making any change in the other districts except so far as such changes may be necessarily incidental, then there is nothing to prevent the legislature from passing a law, changing one of the five districts, in which an election occurs in 1906, without changing the boundaries of any of the other of such five districts. Under the rule contended for, any one of the first, second, third, sixth, and seventh districts may, alone and by itself, be changed as to its boundaries without any change being made in the others. Such, in my opinion, was never the intention of the constitution. The rule, embodied in the foregoing quotation from Sutherland on Statutory Construction, is otherwise expressed by Dwarris on Statutes, as quoted in Stokcett v. Bird, 18 Md. 488, in the following words: “When a general intention is expressed in a statute, and the act also expresses a particular intention, incompatible with the g'eneral intention, the particular intention is to be considered in the nature of an exception.” Here, the general intention of the framers of the constitution of 1870, as shown by section 5 of article 6 of that instrument, is that the boundaries of the districts shall be changed at the session of the General Assembly next preceding the election for judges in all the districts; and this assumes it to be true that the election of judges in all the districts takes place at the same time. But the sixth section of article 6 of the constitution recognizes the fact that the elections in the fourth and fifth districts are not to take place at the same time with the elections in the other five districts, but at different times. Hence, the particular intention, expressed by section 6, is incompatible with the general intention expressed in section 5, because the boundaries of the fourth and fifth districts cannot be changed at the session of the General Assembly next preceding the election for judges in those two districts, if the boundaries of all the districts are to be changed at the same time. Consequently, the particular intention, manifested in section 6, is to be .considered in the nature of an exception. That is to say, the boundaries of the fourth and fifth districts need not be changed at the sessions of the General Assembly next preceding the elections for judges in those two districts, but may be changed at a session of the General Assembly, which does not precede the election for judges in those two districts. The fourth and fifth districts are exceptions to the general rule, in that their boundaries may be changed at a different session of the legislature from that which precedes the elections in those districts. It follows that the boundaries of the fourth and fifth districts may.be, and must be, changed at the same time at which the boundaries of the other five districts are changed, to-wit, at the session of the General Assembly next preceding the election of judges in such five districts, and not at any session or sessions of the legislature next preceding the election for judges in the fourth and fifth districts.